        Case 1:19-cr-10459-RWZ Document 1340 Filed 09/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
                   v.                         )       Criminal No. 19-10459-RWZ
                                              )
25. JOSE RODRIGUEZ,                           )
       A/K/A “KING STUTTER,”                  )
                  Defendant.                  )

 NOTICE OF UNITED STATES REGARDING FORFEITURE OF SPECIFIC ASSETS

       Now comes the Plaintiff, the United States of America, and gives notice that the United

States’ will not pursue criminal judicial forfeiture against the following specific assets, named in

the United States’ Bill of Particulars for Forfeiture of Assets (Docket No. 496), in the instant

criminal case:

       a.        One 2008 Kawasaki Jet Ski, bearing Vehicle Identification Number
                 KAW33159C808;

       b.        One 2002 SeaDoo Jet Ski, bearing Vehicle Identification Number ZZN31767C202;

       c.        One 2000 Suzuki Quadrunner Sport Utility ATV;

       d.        One 2002 Honda XR Dirt Bike Motorcycle, bearing Vehicle Identification Number
                 JH2HE01042K111264;

       e.        One 2000 Suzuki RM-Z450L Dirt Bike Motorcycle, bearing Vehicle Identification
                 Number JS1RL42C8F2101243;

       f.        One 2000 Yamaha R1 Motorcycle, bearing Vehicle Identification Number
                 JYARNO5E2YA001178;

       g.        One 2000 Suzuki GSX-R1000K Motorcycle, bearing Vehicle Identification
                 Number JS1GT75A142103870;

       h.        One 2000 Honda CBR900RR/CBR954RR Motorcycle, bearing Vehicle
                 Identification Number JH2SC50032M006021;

       i.        One 2012 Yamaha Majesty Scooter, bearing Vehicle Identification Number
                 JYASH03Y6CA009914;
       Case 1:19-cr-10459-RWZ Document 1340 Filed 09/24/20 Page 2 of 2




      j.     One Polaris RZE Off Road Sports Vehicle, bearing Vehicle Identification Number
             4XAST1EAXEB921734;

      k.     One 2000 Utility trailer; and

      l.     One Go Kart.


                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney


                                             By:   /s/ Rachel E. Goldstein
                                                   RACHEL E. GOLDSTEIN
                                                   Assistant United States Attorney
                                                   United States Attorney=s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
Dated: September 24, 2020                          Rachel.Goldstein@usdoj.gov
